
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 70
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Frelinghuysen
			 (for himself, Mr. Boehner,
			 Mr. McKeon,
			 Mr. Issa, Mr. Latham, Mr.
			 Crenshaw, Mr. Mica,
			 Mr. Franks of Arizona,
			 Mr. Chaffetz,
			 Mr. Garrett of New Jersey,
			 Mr. Ehlers,
			 Mr. Radanovich,
			 Mr. Sam Johnson of Texas,
			 Mr. Petri,
			 Mr. Tiberi,
			 Ms. Foxx, and
			 Mr. Manzullo) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing support for the District of
		  Columbia school scholarship program.
	
	
		Whereas the Congress established the Opportunity
			 Scholarships Program (OSP) for kindergarten through grade 12 students in
			 Washington, DC, in 2004;
		Whereas each year the program has provided scholarships of
			 up to $7,500 annually to cover tuition, fees, and transportation expenses for
			 each of about 1,700 disadvantaged children to attend private school;
		Whereas since 2004, over 7,000 students have applied and
			 3,000 OSP scholarships have been provided to students;
		Whereas during the 2008–2009 school year, over 1,715 DC
			 OSP students are attending 49 nonpublic schools of their choice and the average
			 annual income for these families is around $22,736;
		Whereas a recent University of Arkansas study shows that
			 parents’ satisfaction with the OSP has deepened to include an appreciation for
			 small class sizes, rich curricula, and positive change in their sons and
			 daughters and that what parents most value above all is the freedom to choose
			 where their children go to school;
		Whereas one student who receives an OSP scholarship was
			 quoted as saying the following: Since attending Georgetown Day School, I
			 have been able to expand my horizons, interact with people of various beliefs
			 and cultures, and educate myself about the world in an open, accepting, and
			 safe environment … For me, having received WSF scholarship means having an
			 opportunity that I may not have otherwise have. Being a part of something
			 bigger, something called Higher Education, I not only make a
			 difference, but become the difference.; and
		Whereas the fiscal year 2009 omnibus appropriations bill
			 (H.R. 1105) includes a provision designed to terminate the DC Opportunity
			 Scholarship Program by requiring that it be reauthorized by Congress and
			 approved by the DC government to receive Federal funding after the 2009–2010
			 academic year: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 it is in the national interest of the United States to continue the District’s
			 Opportunity Scholarship Program after school year 2009–2010 without reduction
			 in the benefits provided under the program.
		
